People v Banchon (2015 NY Slip Op 01884)





People v Banchon


2015 NY Slip Op 01884


Decided on March 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2015

Mazzarelli, J.P., Renwick, DeGrasse, Richter, Clark, JJ.


14064 4230/11

[*1] The People of the State of New York, Respondent,
vAlberto Banchon, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Mitchell J. Briskey of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Matthew J. McKenzie of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered June 26, 2012, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him to five years' probation, unanimously affirmed.
The court properly denied defendant's suppression motion. The record establishes that drugs were recovered from defendant as a result of a valid search incident to an arrest based on probable cause, which existed prior to any seizure. Defendant was seen holding an item that the officer recognized as a type of drug packaging (see e.g. People v Ramos, 11 AD3d 286 [1st Dept 2004] lv denied 4 NY3d 766 [2005]; People v Alvarez, 11 AD3d 217 [1st Dept 2004], lv denied 4 NY3d 740 [2004]). Additionally, defendant and another man were seen engaged in a pattern of suspicious conduct, both before and after the approach of the police, that led an officer to a reasonable conclusion, based on his experience and training, that defendant had been in the process of exchanging a package of drugs for money (see People v Jones, 90 NY2d 835 [1997]). There is no basis for disturbing the court's credibility determinations.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2015
CLERK